Citation Nr: 1545105	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee hyperextension.

2.  Entitlement to a disability rating in excess of 10 percent for right knee patellar subluxation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1996 to July 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In connection with this appeal, the Veteran and his fiancée testified at a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of that hearing is of record.

In July 2008, the RO granted service connection for right knee hyperextension rated at 10 percent disabling effective December 13, 2007.  In May 2009, the RO granted service connection for right knee patellar subluxation also rated at 10 percent disabling effective December 13, 2007.  The Veteran appealed the ratings assigned.  In February 2013, the Board remanded the claims for further development.

The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

The Veteran's right knee disabilities do not result in ankylosis; moderate subluxation or instability; dislocated or removed meniscus; flexion functionally limited to 45 degrees or less; extension functionally limited to 10 degrees or more; or an impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a disability rating in excess of those assigned for the Veteran's right knee disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, and private treatment records have both been obtained; and the Veteran and his fiancée testified at a videoconference hearing in October 2012.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The Veteran has been assigned two disability ratings for his right knee.  He receives a 10 percent for right knee patellar subluxation under Diagnostic Code 5257 and a 10 percent for right knee hyperextension under Diagnostic Code 5099-5014, which is for his right knee pain.  Diagnostic Code 5099 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under Diagnostic Code 5014, which evaluates osteomalacia under Diagnostic Code 5003, which in turn evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes, in this case Diagnostic Codes 5260 and 5261.  If the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Codes 5260 and 5261 (limitation of knee flexion and knee extension respectively), a noncompensable rating may be assigned where either knee flexion is limited to 60 degrees or knee extension is limited to 5 degrees.  A compensable (10 percent) rating is assigned for either flexion limited to 45 degrees or extension limited to 10 degrees.  A 20 percent rating is assigned for either flexion limited to 30 degrees or extension limited to 15 degrees.  Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Veteran's medical records show very little treatment for his right knee.  In July 2010, he was provided knee braces by physical therapy.  In April 2013, he was given home strengthening and stretching exercises.  At the October 2012 hearing, he testified that he went to physical therapy one time and was prescribed a knee brace.  He testified that he takes prescribed pain medications every day.  He testified that his knee will slip out of place with a quick turn.  He testified that he had experienced three incapacitating episodes during the previous year.

The Veteran has been afforded multiple VA examinations for his right knee disabilities.  At an April 2008 VA examination, he reported taking medications for pain relief and experiencing right knee stiffness, fatigability, and poor endurance.  He was nevertheless able to continue working his desk job provided that he got up to stretch every hour.  On physical examination, he demonstrated flexion to 120 degrees, extension to 0 degrees, and no instability.  A right knee x-ray showed minimal lateral patellar subluxation.  

At a January 2012 VA examination, he reported that he continues to play basketball, do light weight training, ride a stationary bike, and go for recreational walks.  He also reported that he was able to stand for 5 to 10 minutes.  He was able to perform his activities of daily living without assistance.  He reported having intermittent minimal swelling and some sense of patellar instability.  On examination, he had a normal gait with a right knee brace.  A right knee x-ray showed slight genu valgus, but no subluxation, effusion, or lesion.  He had flexion to 120 degrees with pain.  He had extension to 0 degrees with pain.  Repetitive use testing resulted in no additional functional limitations.  He had no functional loss or impairment of the right knee.  He retained normal 5/5 strength.  He had normal instability tests.  He had no evidence of recurrent right patellar subluxation or dislocation.  There was no evidence of a meniscal condition.  There was no evidence of any right knee surgery.  There was no evidence that the Veteran had an impairment of the tibula or fibula.  The Veteran regularly used a brace.  Objective medical evidence did not document any right knee arthritis or patellar subluxation.  He reported having about 10 flare-ups per year and limited his weight-bearing activities at work.  The examiner noted that the Veteran's right knee only affected his work during flare-ups.

At an April 2013 VA examination, the Veteran reported worsening of his right knee since the last examination.  Nevertheless, he still demonstrated right knee flexion to 120 degrees with moderate pain, but with no objective evidence of incoordination, weakened movement, or excess fatigability.  He also demonstrated right knee extension to 0 degrees with pain.  The examiner indicated that the Veteran's right knee resulted in less movement than normal with pain on movement.  However, there was no objective evidence of additional functional loss due to repeated use.  The examiner noted that although there was no documentation of an examination during a flare-up, the Veteran would likely experience additional functional loss of flexion to approximately 100 degrees with pain based on the Veteran's history.  The Veteran retained normal 5/5 strength.  He had normal instability tests.  He had slight right patellar subluxation.  There was no evidence of a dislocation of the right knee.  There was no evidence of a meniscal condition.  There was no evidence of any right knee surgery.  There was no evidence that the Veteran had an impairment of the tibula or fibula.  The Veteran regularly used a brace.  Objective medical evidence did not document any right knee arthritis or patellar subluxation.  The examiner noted that the Veteran was working, but at his last job he had approximately 10 days out of the year where his right knee was symptomatic resulting in reduced activities.

In view of the above, the Board finds that the criteria to assign a compensable rating for the Veteran's knees under Diagnostic Code 5260 have not been met.  As described above, the Veteran consistently demonstrated flexion in his right knee to well in excess of 60 degrees, equivalent to a noncompensable rating.  Even considering the April 2013 VA examiners opinion that the Veteran would be further limited to 100 degrees of flexion during flare-ups, the range of motion would still easily exceed the limitation required for even a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  

Turning to limitation of extension, the Board finds that the criteria to assign a compensable rating for the Veteran's left knee under Diagnostic Code 5261 have not been met.  The Veteran demonstrated full extension at the April 2008, January 2012, and April 2013 VA examinations, and treatment records do not show additional range of motion testing.  As such, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5261.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the VA examinations document normal 5/5 strength with no signs of weakness in the Veteran's right lower extremity.  Moreover, on range of motion testing, pain or repetitive use did not further limit the Veteran's range of motion.  The April 2013 VA examiner opined that even during flare-ups, the Veteran's right knee flexion was still in excess of a noncompensable rating.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience right knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion and extension in excess of even a noncompensable rating.  As such, there is no basis for a rating in excess of 10 percent under Diagnostic Codes 5260 and 5261.

To this end, the Veteran was given a 10 percent rating for his right knee under Diagnostic Code 5099-5014.  However, such a rating was assigned based on application of 38 C.F.R. § 4.59 which provides that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  However, the 10 percent rating that is assigned is the maximum rating allowed for pain in absence of compensable limitation of motion.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The record contains no evidence of right knee ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, this Diagnostic Code is not applicable. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Veteran was assigned a 10 percent rating for slight recurrent subluxation or slight lateral instability of the right knee.  At the April 2008 VA examination, x-rays demonstrated minimal patellar subluxation, which was the basis of the assigned rating.  However, at the January 2012 and April 2013 VA examinations, there was no evidence of recurrent right patellar subluxation or dislocation.  In addition, x-rays also did not demonstrate patellar subluxation.  While the evidence of record does not support a compensable rating under Diagnostic Code 5257, the Board will not disturb the 10 percent disability rating that has been assigned.

Diagnostic Code 5258 evaluates semilunar cartilage, which is synonymous with the meniscus.  When the meniscus is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  Under Diagnostic Code 5259, when the meniscus has been removed, but remains symptomatic, a 10 percent rating is assigned.  Here, the record contains no evidence of a meniscal condition.  As such, a separate rating is not warranted for meniscus symptomology.

As the Veteran's right knee range of motion does not meet compensable levels under Diagnostic Codes 5260 to 5261, the Board considered whether a higher rating could be assigned under Diagnostic Code 5003.  In this regard, the x-ray evidence does not demonstrate evidence of arthritis and does not reflect any incapacitating episodes.  38 C.F.R. § 4.45(f) (explaining the knee is a major joint).  As such, a higher 20 percent evaluation is not warranted under Diagnostic Codes 5014 and 5003.

As described, the criteria for a schedular ratings in excess of the 10 percent assigned for the Veteran's right knee hyperflexion and the 10 percent assigned for the Veteran's right knee patellar subluxation have not been met and his claims are denied. 

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's right knee disabilities, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's right knee disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  He was found to have a 10 percent rating under Diagnostic Code 5099-5014 and a 10 percent rating under Diagnostic Code 5257.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's right knee disabilities are unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his right knee disabilities which include pain, stiffness, fatigability, and poor endurance, but such symptoms, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, while the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule, the Board is charged with considering how functionally impaired the Veteran's disabilities renders him within the confines of the schedular rating that is assigned.  It is also noted that the Veteran has reported experiencing subluxation and he wears a knee brace.  However, neither factor suggests an extraschedular rating is appropriate.  The subluxation is directly contemplated by the schedular rating criteria and the brace was prescribed to treat the subluxation.  As such, the brace is not considered to be a symptom, but rather is a device used to treat a symptom.  The fact that the Veteran wears a brace does not make his right knee disability unique or unusual, as it would be expected that someone who has a subluxing knee cap would use such a device. 

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disabilities on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his right knee disabilities.  In addition, the record shows that the Veteran continues to work.  Thus, the Board finds that Rice is inapplicable 


ORDER

A disability rating in excess of 10 percent for right knee hyperextension is denied.

A disability rating in excess of 10 percent for right knee patellar subluxation is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


